The judgment of the Supreme Court was entered January 19th 1880,
Per Curiam.
The motion in the court below to open the judgment and let the defendant into a defence on the ground of alleged insanity, when the bond and warrant were executed, was an appeal to the equitable powers of the court. The question is, did the court, in the exercise of a sound discretion, discharge the w&? The appellant had no equity. He acted by the advice of counsel, received the consideration, and it was prudently applied to the payment of his undisputed debts. Neither the conveyancer who negotiated the mortgage nor his own counsel considered him as *431insane. It was undoubtedly a sane act, though it may have been by an insane man. The appellant relies much upon the ground that as the bond and warrant were under seal the case is not within the recognised exception. But the warrant need not have been under seal. In substance, it was a loan of money, and if the appellant had been sued for the loan the alleged insanity could not have availed him. Why then should the judgment confessed be opened ?
Order affirmed, and appeal dismissed at the costs of the appellant, and record remitted.